             Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 1 of 37



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

DAVID BRIGHTWELL,                                      *

Plaintiff,                                             *

v.                                                     *            Civil Action No. RDB-18-3807

WARDEN OF MCI-J,                          *
COMMISSIONER OF CORRECTION,
F. TODD TAYLOR, Executive Director        *
Inmate Grievance Office,
ROBIN WOOLFORD, Deputy Director           *
Inmate Grievance Office,
AUDREY BROWN, Administrative Officer II *
Inmate Grievance Office,
KRANICH, CO II, aka BOBBY HILL            *
SGT. ABIODUN ADAMOLEKUN,
ROBERT DEAN, Security Chief               *
SGT. SCHMITT, Institutional ARP Coordinator,
CAPTAIN S. ROSS,                          *
PATUXENT INSTITUITON CHRONIC CARE
DOCTOR OF 1/15/17 TO 6/14/17              *
MCI-J HOSPITAL ADMINISTRATOR,
MCI-J CHRONIC CARE DOCTOR,                *
IID SUPERVISOR,
JANE AND JOHN DOE’S IID                   *

Defendants.                                  *
                                            ***
                                     MEMORANDUM OPINION

        Self-represented Plaintiff David Brightwell brought this civil action pursuant to 42 U.S.C.

§ 1983 against the Warden of Maryland Correctional Institution Jessup (“MCI-J”), Commissioner

of Correction F. Todd Taylor, Executive Director of the Inmate Grievance Office Robin Woolford,

Deputy Director Inmate Grievance Office Audrey Brown,1 Administrative Officer II Inmate

Grievance Office CO II Kranich aka Bobby Hill, Sgt. Abiodun Adamolekun, Chief of Security



        1
          Audrey Brown has not been served with the Complaint. For the reasons that follow, the Complaint
against her is dismissed.
            Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 2 of 37



Robert Dean, Sgt Schmitt, Institutional ARP Coordinator Captain S. Ross, “Patuxent Institution

Chronic Care Doctor of 1/15/17 to 6/14/17,” “MCI-J Hospital Administrator,” “MCI-J Chronic

Care Doctor,” “IID Supervisor,” and “Jane and John Doe’s IID.”2 In his Complaint Brightwell

asserts violations of his constitutional rights arising from Defendants’ use of excessive force,

conspiracy, denial of proper medical care, sexual harassment, mental abuse, abuse of authority,

harassment, and retaliation in placing him in segregation in violation of his rights under the Eighth

and Fourteenth Amendments. He also claims violations of Maryland state law. ECF No. 1, pp. 3,

7. As relief, he seeks monetary damages and injunctive and declaratory relief. ECF No. 1, pp. 29-

30.

        On December 9, 2019, Defendants Warden of MCI-J, the Commissioner of Correction,

Executive Director of the Inmate Grievance Office (IGO) F. Todd Taylor, Deputy Director of the

IGO Robin Woolford, Captain Shanea Ross, Sgt. Abiodun Adamolekun, Institutional

Administrative Remedy Procedure (ARP) Coordinator for MCI-J Sgt. Sheila Schmitt, and C.O. II

Kellen Kranich,3 filed a Motion to Dismiss or, in the Alternative, Motion for Summary Judgment

supported by numerous exhibits. ECF No. 31. Robert Dean has filed a Motion to join the Motion

for Summary Judgment (ECF No. 51) which is GRANTED. On May 11, 2020, Brightwell filed a

response in opposition. ECF No. 40. Also pending are Brightwell’s Motions for Reconsideration

of the Court’s Order denying his Motion for Other Relief (ECF No. 37), for Temporary Restraining

Order (ECF No. 43) and to Compel (ECF No. 49). A hearing is not necessary. See Local Rule



        2
          Brightwell was previously advised that Defendants “Patuxent Institution Chronic Care Doctor of 1/15/17
to 6/14/17,” “MCI-J Hospital Administrator,” “MCI-J Chronic Care Doctor,” “IID Supervisor” and “Jane and John
Doe’s IID” were insufficiently identified and no attempt at service of the Complaint on these Defendants would occur.
ECF No. 35. Brightwell has not identified these Defendants and accordingly, these Defendants are dismissed from
the case.
        3
            The Clerk shall amend the docket to reflect the correct names of Defendants.


                                                          2
            Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 3 of 37



105.6 (D. Md. 2018). For the reasons explained below, the Court will DENY Brightwell’s pending

motions, DISMISS Brightwell’s state law claims and claims against “Patuxent Institution Chronic

Care Doctor of 1/15/17 to 6/14/17,” “MCI-J Hospital Administrator,” “MCI-J Chronic Care

Doctor”, “IID Supervisor”, “Jane and John Doe’s IID”, and Audrey Brown, and GRANT

Defendants Warden of MCI-J, the Commissioner of Correction, Executive Director of the Inmate

Grievance Office (IGO) F. Todd Taylor, Deputy Director of the IGO Robin Woolford, former

Captain Shanea Ross, Sgt. Abiodun Adamolekun, Institutional Administrative Remedy Procedure

(ARP) Coordinator for MCI-J Sgt. Sheila Schmitt, C.O. II Kellen Kranich, and Chief of Security

Robert Dean’s Motion, construing it as one for summary judgment.4 Accordingly, summary

judgment is entered in favor of Defendants Warden of MCI-J, the Commissioner of Correction,

Executive Director of the Inmate Grievance Office (IGO) F. Todd Taylor, Deputy Director of the

IGO Robin Woolford, former Captain Shanea Ross, Sgt. Abiodun Adamolekun, Institutional

Administrative Remedy Procedure (ARP) Coordinator for MCI-J Sgt. Sheila Schmitt, C.O. II

Kellen Kranich, and Chief of Security Robert Dean’s and against Brightwell.

                                                Background

        In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in a

complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia Found. v.

Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)). The Court may consider only such sources outside the

complaint that are, in effect, deemed to be part of the complaint, for example, documents

incorporated into the complaint by reference and matters of which a court may take judicial notice.



        4
          Defendants’ dispositive submission will be treated as a Motion for Summary Judgment under Federal Rule
of Civil Procedure 56 because materials outside the original pleadings have been considered. See Bosiger v. U.S.
Airways, 510 F. 3d 442, 450 (4th Cir. 2007).

                                                       3
          Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 4 of 37



Sec’y of State for Defense v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007).

         A.       Brightwell’s Allegations

         Brightwell alleges that on June 15, 2018, CO II Kranich had Brightwell’s cell door opened

and asked what he was doing. ECF No 1, p. 11. Brightwell responded and Kranich directed

Brightwell to come to the cell door, which he did, then Kranich patted Brightwell down and

instructed him to step outside of his cell. Id. Kranich searched Brightwell’s cell and directed

Brightwell to go to the front of the F-Building Center Control area. Id. When Brightwell asked

why, Kranich responded that Brightwell was going to see the building Lieutenant. Brightwell told

Kranich that “for [his] own protection, I don’t go to the Lt. and Captain building.”5 Id. Kranich

replied, “You’re not going to the Lt. and Captain building” and had Brightwell escorted out of F-

Building. As they approached the Lieutenant and Captain building, Brightwell refused to enter

that building. Id., p. 12. Kranich asked if Brightwell would go to the “Lower-K area” and

Brightwell agreed. He was then told by Kranich that he was going to be strip searched. Id.

Brightwell asked again what was going on. Id. Brightwell gave all of his clothing to Kranich and

was told three time to bend and cough. Id., 12. He was also told to bend and spread his “but

cheeks.” Brightwell could not comply because his right hand has a plate in it and he is unable to

put his right arm behind his back. Id. Kranich asked why, despite Brightwell’s apparent ability to

move his arm, he could not move his arm behind his back as directed. Id. Brightwell replied,

“consult medical about it.” Id. Kranich directed Brightwell to bend and cough again but

Brightwell refused, stating that he had already done that three times. Id., pp. 12-13. Brightwell

was directed to get dressed and return to F-Building. Id., p. 13. Brightwell asked for Kranich’s

name and told him he was going to write him up but Kranich declined to give his name, replying


5
 None of the parties have explained what this building is or its significance. Presumably, it is a building where
administrative staff have offices.

                                                          4
            Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 5 of 37



that everyone knew who he was. Brightwell discovered Kranich’s name from the F-Building

Sergeant. Id. He filed an administrative remedy (ARP) against Kranich for “harassment, lies,

sexual harassment, mental abuse, abuse of authority, unprofessional behavior, etc.” Id., p. 13.

        The following morning, Brightwell went to Islamic class and on his way passed through a

metal detector which he claims did not alert. An unidentified correctional officer nevertheless

instructed Brightwell to go back through. Brightwell asked why, but the officer again instructed

him to go through the metal detector. ECF No. 1, pp 13-14. Brightwell objected, claiming he was

being harassed, and another officer came out of the chapel and accused Brightwell of always

causing problems. Brightwell responded that he was always being harassed and was not speaking

to that officer. Id., p. 14. Sgt. Adamolekum then stated that Brightwell was always causing

problems, which Brightwell denied, again asserting that it was he who was always harassed. Sgt.

Adamolekum directed Brightwell to stand aside but Brightwell questioned why and he and

Adamolekum argued over the directive. Ultimately, Adamolekum grabbed Brightwell and

Brightwell and another inmate objected. Adamolekum let go of Brightwell. Another Muslim

inmate directed Brightwell to go through the metal detector again, which he did, “and that was the

end of the matter.”6 Id., p. 15. Sometime later, Brightwell’s right arm began to hurt and the

following morning, June 17, 2018, Brightwell went to the MCI-J Medical Department where he

was given two ice packs. Id.

        In his ARP regarding the incident with Adamolekun, Brightwell requested that the Internal

Investigation Division (“IID”) investigate the incident, but no one from IID interviewed

Brightwell. Id., p. 24. He claims that the grievance process “does not work and cannot work


        6
           In a declaration attached to his Motion for Injunctive Relief Brightwell states that he “was assaulted by
prison staff Sgt. Abiodun Adamolekun on June 16, 2018 for no reason, as well as other matters in this complaint.”
And that as a result his “already[y] injured right arm was injured more causing much more pain than I was already
experiencing.” ECF No. 43-3, p. 1, ¶¶ 3 and 4.

                                                         5
          Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 6 of 37



because all parties are a aid and abet to each other . . . .” Id., p. 24.

        On June 18, 2018, Brightwell saw the Sergeant at the B-Building Control Center, who

advised Brightwell that he had a pass to go to the Lieutenant and Captain building. Id., p. 15.

Brightwell told the Sergeant that he does not go to that building and instead returned to his cell.

Id. A short time later Security Chief Robert Dean, and an unidentified officer who “had just signed

a ‘Request for Administrative Remedy’” came to Brightwell’s cell and directed he come with them

to be escorted to the Lieutenant and Captain building. Id., p. 16. While on their way Dean

explained that Brightwell was being taken to the other building regarding two complaints

Brightwell recently filed. Id., p. 16. Brightwell advised Dean that, “for his own protection” he

does not go to that building and Dean told him that he would either go as directed or be placed on

segregation. Id., p. 16. Brightwell refused to go the supervisor’s building and was handcuffed and

taken to segregation, where Dean called an unidentified person regarding Brightwell’s housing

status. Id., p. 17.

        Thereafter Brightwell was served with a Notice of Assignment to Administrative

Segregation that stated he was being considered for placement on voluntary or involuntary

protective custody per Captain Ross. Id., p. 17. Brightwell claims that this evidences a “great

conspiracy etc., by the Warden of MCI-J, Robert Dean, Security Chief Captain S. Ross, etc. To

see more clearer, the plaintiff had already been placed on ‘Administrative Segregation’ by a ‘false

infraction report’ by Robert Dean, Security Chief on 6/18/18. Clearly, it can be seen of Captain

S. Ross, ‘aiding and abetting’ Robert Dean, Security Chief action of ‘wrongfully’ placing the

plaintiff on segregation.” Id., p. 17.

        Brightwell states that he never reported to Dean, or anyone else, that he was in fear, and

that as a “sincere striving Muslim” he fears nothing but Allah. Id., pp. 17-18. Brightwell explains



                                                    6
         Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 7 of 37



that he does not go to the Lieutenant and Captain’s building because on October 18, 2017, MCI-J

captains disrespected him and moved toward him yelling loudly. Brightwell then filed an ARP

against the officers involved but the ARP was dismissed on procedural reasons showing “how

MCI-J staff cover and aid and abet each other in wrong doings against [Brightwell].” Id., p. 19;

Exhibit 1.

        Robin Woolford, Deputy Director of the Inmate Grievance Office (IGO) dismissed

Brightwell’s appeal finding it lacked merit, however, Brightwell maintains that he was placed on

segregation for no reason and without cause. Id., pp. 19-20; Exhibit 2. Similarly Audrey Brown,

Administrative Officer II also dismissed Brightwell’s appeal as lacking in merit. Id., p 20; Exhibit

3.

        Brightwell alleges that “the Warden of MCI-J has allowed his subordinates to conspire to

discriminate, harass, lie, write false infractions, mentally abuse, abuse their authority, retaliate etc.,

against the plaintiff.” ECF No. 1, p. 20. Brightwell claims that Robert Dean knew that Brightwell

did not go into the Lieutenant and Captain Building because the Warden would not protect

Brightwell and Brightwell had the right to protect himself. Id. He also states that Dean filed a

false rule violation. Id. Brightwell denies ever telling Dean that he feared for his safety. Id.

        During the adjustment hearing held after the incident with Dean, Hearing Officer Lucretia

Harrell did not allow Brightwell to leave the hearing in order to get his copy of the infraction. ECF

No 1, p. 26. Additionally Harrell accused Brightwell of not being cooperative and delaying the

hearing and had him removed from the hearing, allegedly denying him due process. Id., p. 26.

        Brightwell claims that Sgt. Schmitt, MCI-J Institutional ARP Coordinator, aids and abets

MCI-J staff by covering up their wrongful actions. Id. Specifically, Brightwell claims that his

ARP regarding the incident with Dean was not about disciplinary procedures but rather about



                                                    7
          Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 8 of 37



Dean, Ross, and the Warden conspiring to create false infractions, harassing, and retaliating against

Brightwell. Nevertheless the ARP complaint was dismissed. Id., pp. 21-22.

        Brightwell claims that the Commissioner of Corrections and his staff, as well as F. Todd

Taylor, Jr., Executive Director of the IGO, Robin Woolford, and Audrey Brown aided and abetted

the Warden of MCI-J and his subordinates in their actions taken against Brightwell. Id., p. 22.

        In regard to his arm injury, Brightwell states that his right arm was injured by unidentified

correctional staff when he was housed at the Maryland House of Correction in 2006, and further

injured by correctional staff in 2011 when he was housed at the Roxbury Correctional Institution.

ECF No 1, p. 22. Brightwell claims that the conduct of Adamolekun further injured his right arm.

Id., p. 22.

        Seemingly unrelated to the foregoing, which all occurred at MCI-J, Brightwell states that

he was sent to Patuxent Institution (PAX) in 2017 and refused to sign anything or participate in

the mental health program, and as a result from January 15, 2017 to June 14, 2017, the “Patuxent

Institution Chronic Care Doctor” refused to give Brightwell his pain medication, which Brightwell

claims violated his rights under the Eighth Amendment and constituted negligence under Maryland

law. Id., p. 23, 26.

        When Brightwell transferred to MCI-J he requested that the Chronic Care doctor provide

him pain medication but no one provided it. Id., p. 23. Brightwell further claims that the failure

of the MCI-J Hospital Administrator, the MCI-J Chronic Care Doctor, and other MCI-J Medical

Department staff in not allowing him to see an expert eye or arm doctor constituted negligence

under Maryland law and violated his rights under the Eighth Amendment. Id., pp. 26-27.

        Additionally, Brightwell claims that on September 12, 2018, he was called to the MCI-J

medical department to have x-rays of his eyes taken and ever since that time had pains in his eyes



                                                 8
         Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 9 of 37



and bad headaches. Id., p. 23. Brightwell has submitted sick call requests for an examination by

an eye expert but nothing has happened. Id.

        B.      Defendants’ Response

        Brightwell was transferred from Eastern Correctional Institution-West (ECI-W) to PAX on

January 13, 2017. ECF No. 31-5, p. 2 (Traffic History). He was transferred from PAX to MCI-J

on June 13, 2017, where he remained until August 16, 2019, when he was transferred to Jessup

Correctional Institution (JCI). Id., p. 1.

                1. Incident involving Kranich

        Kellen Kranich, CO II, avers that on June 15, 2018 he received orders to conduct a strip-

search of Brightwell. ECF No. 31-6, ¶ 2 (Kranich Decl.). During the search, Brightwell was

disagreeable and hesitant to comply with Kranich’s instructions. Id., ¶ 3. Specifically, when

Kranich directed Brightwell to squat or bend over and cough, Brightwell complained about

repeating the act. Id. Brightwell did not want to comply with spreading his buttocks which allows

for a visual inspection of the rectum, which is required during a strip search under Department of

Public Safety and Correctional Services (DPSCS) and Division of Correction (DOC) policies and

procedures for conducting strip searches. Id. Brightwell complained to Kranich that he could not

reach behind him with his right arm, but it appeared to Kranich that he had full range of motion

and use of that arm. Id. Kranich ordered Brightwell to bend again and cough but Brightwell

refused and Kranich told him to get dressed. Id. Kranich did not write an infraction regarding the

incident. Id.

        The following day Brightwell filed an ARP alleging Kranich sexually harassed and

mistreated him during the strip search. ECF No. 31-7, pp. 13-14 (ARP MCI-J-0368-18 and related

documents). On June 18, 2018, Prison Rape Elimination Act (PREA) Officer CO II Fateema



                                                9
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 10 of 37



Mobley, interviewed Brightwell who stated he felt he was being harassed by Kranich because he

was strip searched without probable cause and felt the search was intended to humiliate him. Id.,

p. 5. Mobley advised Brightwell that Kranich had the right to direct him to spread his buttocks to

expose the rectal area for a visual search and he must comply. Id. Mobley also advised Brightwell

that Kranich was following policy and the proper procedure for conducting a strip search. She

declined to open a PREA case. Id. In her written memorandum, Mobley explained a PREA case

was unwarranted because the definition of sexual harassment is repeated and unwanted sexual

advances and Brightwell was unable to state how Kranich sexually harassed or mistreated him. Id.

               2. Incident involving Adamolekun

       Sgt. Abiodun Adamolekun avers that on June 16, 2018, he was assigned as the Utility

Officer in Charge (OIC). ECF 31-8, ¶ 3 (Adamolekun Decl.). At approximately 8:30 a.m., he was

on post with Officer Luna monitoring inmate “chapel movement.” Id. Brightwell was directed to

walk through the metal detector, but as he passed through he did not clear it. Id. Sgt. Adamolekun

ordered Brightwell to walk between the two metal detectors and place his personal items on the

chair before attempting to walk through the metal detector again. Id., ¶ 4. Brightwell ignored

Adamolekun’s instructions and attempted to walk through the metal detector again to enter the

chapel. Id. Sgt. Adamolekun ordered Brightwell to move and stand away from the entrance to the

chapel but Brightwell refused to comply with the orders. Id. Adamolekun placed his hands on

Brightwell’s arms and prepared to remove him from the area if he continued to refuse to comply

with the orders. Id. Adamolekun gave Brightwell another order and pointed to the chair where

Brightwell was told to put his personal items. At that point, Brightwell stopped, stepped aside,

placed his items on the chair as instructed, and walked through the metal detector, without setting

it off. Id. He then entered the chapel. Id. Later that day, during lunch, Brightwell did not clear



                                                10
            Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 11 of 37



the metal detector located in front of the Main Dining Room. Id., ¶ 5. Adamolekun again directed

Brightwell to put his belongings on a chair, but instead Brightwell turned back and told

Adamolekun that he would “write it up” and walked away. Id.

        Brightwell filed ARP MCI-J-0375-18 on June 17, 2018, regarding the incident with

Adamolekun outside of the chapel entrance. ECF No. 31-10 (ARP MCI-J-0375-18). The ARP

was dismissed because it was being investigated by IID under Case No. 18-35-01131. Id., p. 1.

        Detective Sergeant Angel Thompson of IID investigated Brightwell’s claims regarding

Adamolekun. ECF No. 31-16, p. 6. (IID Case No. 18-35-01131 I/C.) She interviewed Brightwell

regarding the incident. Id. Brightwell explained that the incident was one example of a pattern of

continual harassment by staff at MCI-J but did not provide any specific examples. Id. As to the

incident with Adamolekun, Brightwell reported that after he questioned Adamolekun’s

instructions, Adamolekun grabbed Brightwell’s arms for 20-30 seconds to force him to move. Id.,

p. 6. The grabbing did not cause any abrasions, bruising or scars, but he claimed it caused swelling

and pain because he has plates in both of his arms, and after the incident the pain in his arms

intensified. Id. Brightwell told Thompson that the following day7 he was seen by medical staff

and given ice packs. Id. He also reported that x-rays were taken but he was never provided the

results. Id. Brightwell indicated his desire to pursue criminal charges against Adamolekun. Id.,

pp. 6-7.

        Thompson investigated whether any surveillance was available of the incident, but learned

it was not. Id., p. 7. No Serious Incident Report or Use of Force Report was prepared as a result

of the encounter. Id.        Thompson determined that Brightwell was given a lawful order by



        7
          Brightwell’s medical records do not contain a report that he was seen on June 17, 2018, but show he was
seen on June 20, 2018 complaining of pain in his right arm. ECF 31-9, pp. 121-125. Brightwell avers that he was seen
by MCI-J Medical Staff on June 17, 2018. ECF No. 43-2, p. 1, ¶ 5

                                                        11
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 12 of 37



Adamolekun to walk through the metal detector but instead of complying questioned the order and

then refused to comply. Id. Brightwell then refused Adamolekun’s direction to move away from

the entrance of the chapel. Adamolekun grabbed Brightwell’s arms to remove him from the area.

Id. Thompson determined that Adamolekun’s actions did not rise to assault, but instead were an

attempt to remove a non-compliant inmate from an area. Id. Thompson declined to seek criminal

charges against Adamolekun and directed that no further action would be taken and the case was

closed. Id.

               3. Incident with Dean

       On June 18, 2018, Security Chief Dean learned that Brightwell filed an ARP alleging he

was assaulted by Adamolekun. ECF No. 31-11, p. 7 (Notice of Inmate Rule Violation 2018-039

and related documents). In light of Brightwell’s history with uniformed correctional staff Dean

took the lead in investigating Brightwell’s claims. Id.       Dean and Lt. McConneha went to

Brightwell’s cell and asked him to get his identification and exit the cell for escort, which he did.

However, when they reached the outer vestibule area, Brightwell stopped walking. Id. Brightwell

asked who Dean was, where he was going, and why. Dean answered Brightwell’s questions and

explained that he was being taken to the supervisor’s suite (Upper K) to investigate his claims of

being assaulted by staff. Id. Brightwell refused to report to Upper-K and expressed his fear of

staff. Id. Dean advised him that the area was under surveillance and reminded Brightwell that he,

Dean, was the Chief of Security for the institution but Brightwell refused to proceed. Id. Dean

advised Brightwell he would receive a notice of inmate rule violation for disobeying a direct order.

Id. Brightwell received a Notice of Infraction (NOI) on June 20, 2018, from Dean charging him

with violating inmate rules #312 (interfering with a search) and #400 (disobeying a direct lawful

order). Id. In the NOI, Dean noted that Brightwell could not be compelled to give a statement and



                                                 12
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 13 of 37



had no reason to fear for his personal safety that day; he was not placed in restraints and was free

to walk on his own. Id. Dean also noted Brightwell’s documented history of disobeying orders

directing him to report to different areas of the institution. Id. Dean further noted that Brightwell’s

behavior undermined the order and discipline of MCI-J and described Brightwell’s conduct as

willful and unnecessary. Id.

       Brightwell pleaded not guilty to the rule violations at his adjustment hearing which was

held on June 29, 2018. ECF No. 31-11, p. 3. He declined the institution’s recommendation for an

incident report and ultimately was removed from the hearing due to his being uncooperative and

delaying the hearing by insisting that he had another NOI for the incident in his cell in which he

requested evidence, but a record review conducted by the hearing officer showed there was no

such report. Id., pp. 3-4. The institution did not pursue the rule #312 violation and requested an

incident report regarding the rule #400 violation. Hearing Officer Harrell agreed with that

recommendation and dismissed the rule #312 violation and found Brightwell not guilty of the rule

#400 violation. Id., pp. 3-4.

               4. Assignment to Segregation

       Because of Brightwell’s reports that he feared for his safety from staff members, and in

accordance with policy, on June 18, 2018, he was placed on administrative segregation while he

was considered for protective custody. ECF No. 31-13, ¶ 4 (Ross Decl.); ECF No. 31-14, p. 1

(Notice of Assignment to Administrative Segregation).            Major Shanea Ross prepared the

paperwork for Brightwell’s assignment to administrative segregation, which Brightwell refused to

sign. ECF No. 31-13, ¶ 3; see also ECF No. 31-14; ECF No. 31-15 (Case Management Assignment

Sheet). Ross avers that Brightwell was a difficult inmate and a management problem. When he

was called to be interviewed regarding ARPs he filed, he would refuse to meet with staff. Id. On



                                                  13
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 14 of 37



the same day he was placed on administrative segregation, Brightwell requested to withdraw his

ARP and return to population. ECF No. 31-15, p. 1. On July 2, 2018, a case management note

was entered that Brightwell no longer wished to return to general population and his assignment

to administrative segregation was continued. Id., p. 2. Later he denied being assaulted by a DOC

employee and again requested he be returned to population. Id., p. 5. The Administrative

Segregation Investigative Report recommended Brightwell be transferred to another facility (ECF

No. 31-14, p. 2) and he was continued on administrative segregation pending that transfer. ECF

No. 31-15, p. 3.

               5.     Medical Records

       On June 20, 2018, Brightwell was seen in the medical department. ECF No. 31-9, pp. 121-

124 (Medical Records). He requested an x-ray of his right hand but would not allow the right hand

to be examined. Id., p. 121. He was also being seen that day for follow-up because he was on the

second day of a hunger strike. Id. He was seen by Dr. Sisay on June 22, 2018, for continued

monitoring of his hunger strike. Id., p. 126. No swelling, tenderness or crepitation was noted on

examination of Brightwell’s right arm. Id. On June 27, 2018, he advised Physician’s Assistant

Emmanuel Esianor, that he had no medical complaints. Id., p. 135. X-rays of the right arm taken

in July and August showed evidence of a chronic injury with post-surgical metallic hardware in

place. However, there was no evidence of an acute fracture, dislocation or subluxation and the

alignment was described as anatomical. Id., pp. 125, 128, 138, and 144-46. On August 5, 2018,

PA Esianor examined Brightwell due to complaints of wrist pain. Id., p. 142. It was noted that

Brightwell had a history of right wrist fractures corrected with internal rods and screws. Id.

Brightwell denied aggravating factors or a recent injury. Id. Because he had adequate pain

medication no new medications were ordered. Id. A note dated October 3, 2018, indicates



                                               14
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 15 of 37



Brightwell had previously undergone right arm reconstruction surgery. Id., pp. 152-54. He

reported that his pain medication was not working and rated his pain as a “10.” Id., p. 152.

Brightwell reported that an officer grabbed him by his arm four months earlier and the pain

worsened. Id. The provider noted that x-rays showed Brightwell’s hardware was in place, an old

scar was on his right arm, but there was no swelling or weakness. Id., p. 153.

       On October 17, 2018, Brightwell complained that he was put back on Robaxin which he

refused to take because it would not work. He requested a prescription for Neurontin instead.

Id., p. 157. He was advised that Neurontin was no longer prescribed off label and was offered

Cymbalta, which he declined. Id. He was referred to Chronic Care for pain management. Id. Dr.

Sisay examined Brightwell on October 26, 2018. Id., p. 159. Brightwell reported pain in his neck,

and pain in his right arm which was attributed to a gunshot wound and surgery in the 1990s. Id.,

p. 159. No swelling or tenderness was noted in Brightwell’s right arm. Id. Dr. Sisay explained

why Neurontin was inappropriate for pain relief; Brightwell declined other analgesic medication

offered and agreed to try physical therapy. Id. Brightwell continued to be seen regularly in the

medical department for follow up and in response to sick call slips he submitted throughout his

incarceration at MCI-J. Id., pp. 166-212. Nevertheless, he has regularly declined treatment,

referrals, diagnostic testing, and medications offered. Id., pp. 171, 173, 174, 179, 181, 182, 238,

240.

               6. Grievance process

       On October 19, 2017, Brightwell filed ARP MCI-J-0843-17 alleging that on October 18,

2017, Lt. Lester and two unidentified officers yelled loudly and disrespected him. ECF No. 31-

17, pp. 7-8 (ARP MCI-J-0843-17). The ARP was dismissed for procedural reasons with

Brightwell directed to re-submit the ARP providing the names of the unidentified officers. Id. p.



                                                15
         Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 16 of 37



7. Brightwell re-filed the ARP on October 26, 2017, but failed to follow the instructions regarding

the names of the other officers and the ARP was dismissed for failure to follow instructions. Id.,

pp. 5-6. Brightwell’s ARP appeal was dismissed for procedural reasons. Id., p. 1.

        Sgt. Sheila Schmitt, MCI-J’s ARP Coordinator, denies conspiring with staff against

Brightwell or any other inmate, and also denies retaliating against Brightwell or any other inmate.

ECF No. 31-18, ¶¶2-3. Schmitt avers that as ARP coordinator she abides by the policies and

procedures set forth in Code of Md. Reg. 12.02.28 and DOC 185.0002 regarding the processing

of ARPs. Id., ¶ 4. If an inmate disagrees with the dismissal of an ARP they may file an appeal to

the Commissioner of Correction. Id., ¶ 5. Between June 2, 2017 and September 17, 2019,

Brightwell filed 71 ARPs. ECF No. 31-21 (ARP index).

        Samiyah G. Hassan, Administrative Specialist II, IGO, avers that Brightwell filed two

grievances with the IGO. ECF No. 31-22, ¶ 3 (Hassan Decl.). The first, IGO No. 20181236 filed

on July 23, 2018, was a grievance appeal from the disposition of ARP MCI-J 0399-18 concerning

Brightwell’s complaints that Ross, Dean, and Warden Morgan retaliated against him and conspired

to place him on segregation. ECF No. 31-22, ¶ 4. The second, IGO No. 20181262 filed on July

27, 2018, was an appeal from the disposition of his disciplinary hearing held on June 18, 2018.

Id., ¶ 5. Both grievances were administratively dismissed by the IGO for Brightwell’s failure to

state a claim. Id., ¶¶ 4-5.

                                    Non-Dispositive Motions

        On March 20, 2020, this Court entered an Order: (1) denying Brightwell’s Motion to

Compel which erroneously argued that Defendants’ response to the Complaint was overdue; (2)

denying Brightwell’s Motion to Appoint Counsel; and (3) granting in part and denying in part

Brightwell’s Motion to Have the Remainder of Defendants Served-- directing service on Audrey



                                                16
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 17 of 37



Brown and Robert Dean, but declining to attempt service on behalf of “Patuxent Institution

Chronic Care Doctor of 1/15/17 to 6/13/17,” “MCI-J Hospital Administrator;” “MCI-J Chronic

Care Doctor;” “IID Supervisor;” and “Jane and John Doe’s IID” finding that these Defendants

were insufficiently identified. ECF No. 35. The Order also granted Brightwell an additional 28

days to respond to the dispositive motion. Id. Brightwell filed a Motion for Reconsideration of

the portion of the Order denying his request for appointment of counsel. ECF No. 37. Brightwell

argues that he is housed on segregation and has limited access to legal materials. Id. He offers no

justiciable reason to alter the Court’s previous findings. He is able to articulate the facts of his

case without discernible difficulty and there are no exceptional circumstances that warrant the

appointment of counsel. See Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Additionally,

the Court is in receipt of Brightwell’s response in opposition to the dispositive motion which is

supported by a memorandum and exhibits. ECF No. 40. The Motion for Reconsideration (ECF

No. 37) is DENIED.

       The Court is also in receipt of Brightwell’s Motion for Temporary Restraining Order and

Preliminary Injunction. ECF No. 42. Brightwell reiterates his claim that he was assaulted by

Adamolekun and states that he is being denied appropriate medical care. ECF No. 43-1, p. 1.

Brightwell states that Defendants have repeatedly denied him access to an expert arm doctor as

well as an expert eye doctor. Id., p. 2. Brightwell states that Dr. Andrew Moultrie, who he

incorrectly identifies as a Defendant in this case, improperly discontinued his pain medication. Id.,

p. 3. Brightwell claims that in May of 2020, unidentified Defendants intentionally interfered with

his medical care, but he fails to allege any facts in support of this claim, other than to say his

medication was reduced and no doctor explained that to him. Id., pp. 5-6; ECF No. 43, p. 2.

Brightwell states that JCI Medical Contractors and prison officials have intentionally denied him



                                                 17
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 18 of 37



access to medical experts and ignored his pain. Id., p. 3.

        A preliminary injunction is an extraordinary and drastic remedy. See Munaf v. Geren, 553

U.S. 674, 689-90 (2008). A party seeking a preliminary injunction or temporary restraining order

must establish the following elements: (1) a likelihood of success on the merits; (2) a likelihood

of suffering irreparable harm in the absence of preliminary relief; (3) that the balance of equities

tips in the party’s favor; and (4) why the injunction is in the public interest. Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008); The Real Truth About Obama, Inc. v. Federal Election

Comm'n, 575 F.3d 342, 346-47 (4th Cir. 2009). As to irreparable harm, the movant must show the

harm to be “neither remote nor speculative, but actual and imminent.” Direx Israel, Ltd. v.

Breakthrough Med. Group, 952 F.2d 802, 812 (4th Cir. 1991) (citation omitted). In the prison

context, courts should grant preliminary injunctive relief involving the management of correctional

institutions only under exceptional and compelling circumstances. See Taylor v. Freeman, 34 F.3d

266, 269 (4th Cir. 1994). Brightwell’s motion concerns his claims of denial of adequate medical

care at his current place of confinement. None of the parties responsible for his care at JCI are

parties to these proceedings and as such Brightwell has failed to demonstrate the likelihood of

success on the merits and for this reason alone his request for injunctive relief must be DENIED.

Moreover, Brightwell has also failed to demonstrate that he is likely to suffer irreparable harm or

that the balance of equities tips in his favor.

        Brightwell’s Motion to Compel (ECF No. 49) is also DENIED. Brightwell states that he

forwarded discovery materials to counsel for Robert Dean, who failed to respond. There has been

no Scheduling Order issued in this case setting forth deadlines for discovery. See Local Rule 803.1

(D. Md. 2018). As such, Brightwell is not entitled to the discovery he seeks.

        Further, Federal Rule of Civil Procedure 56(d) provides that:



                                                  18
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 19 of 37



       If a nonmovant shows by affidavit or declaration that, for specified reasons, it
       cannot present facts to justify its opposition, the court may:

         (1) Defer considering the motion or deny it;
         (2) Allow time to obtain affidavits or declarations or to take discovery; or
         (3) Issue any other appropriate order.

       Ordinarily, summary judgment is inappropriate “where the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours and Co. v. Kolon Industries, Inc.,

637 F.3d 435, 448-49. However, “the party opposing summary judgment ‘cannot complain that

summary judgment was granted without discovery unless that party has made an attempt to oppose

the motion on the grounds that more time was needed for discovery.’” Harrods Ltd. v. Sixty

Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs. Applications

& Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996)). To raise adequately the issue that discovery is

needed, the non-movant typically must file an affidavit or declaration pursuant to Rule 56(d)

(formerly Rule 56(f)), explaining why, “for specified reasons, it cannot present facts essential to

justify its opposition,” without needed discovery. Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at

244-45 (discussing affidavit requirement of former Rule 56(f))

       Notably, “‘Rule 56(d) affidavits cannot simply demand discovery for the sake of

discovery.’” Hamilton v. Mayor & City Council of Baltimore, 807 F. Supp. 2d 331, 342 (D. Md.

2011) (quoting Young v. UPS, No. DKC-08-2586, 2011 WL 665321, at *20, 2011 U.S. Dist.

LEXIS 14266, at *62 (D. Md. Feb. 14, 2011)). “Rather, to justify a denial of summary judgment

on the grounds that additional discovery is necessary, the facts identified in a Rule 56 affidavit

must be ‘essential to [the] opposition.’” Scott v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637, 641

(D. Md. 2011), rvs’d on other grounds, (alteration in original) (citation omitted). A non-moving

party’s Rule 56(d) request for additional discovery is properly denied “where the additional

evidence sought for discovery would not have by itself created a genuine issue of material fact

                                                19
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 20 of 37



sufficient to defeat summary judgment.” Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943,

954 (4th Cir. 1995); see Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md. 2006), aff’d,

266 F. App’x. 274 (4th Cir.), cert. denied, 555 U.S. 885 (2008). Brightwell’s Motion to Compel

is not accompanied by an affidavit, and more importantly Brightwell does not explain what

discovery he seeks or why such discovery is necessary for him to oppose the summary judgment

motion. The Motion to Compel is DENIED.

                                        Dispositive Motion

                                       Standards of Review

       Defendants’ Motion is styled as a motion to dismiss under Fed. R. Civ. P. 12(b)(6) or, in

the alternative, for summary judgment under Fed. R. Civ. P. 56. A motion styled in this manner

implicates the court’s discretion under Rule 12(d) of the Federal Rules of Civil Procedure. See

Kensington Vol. Fire Dept., Inc. v. Montgomery Cty., 788 F. Supp. 2d 431, 436-37 (D. Md. 2011).

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), the factual allegations of a complaint “must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the

elements of the claim. However, the complaint must allege sufficient facts to establish those

elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted).

       Ordinarily, a court “is not to consider matters outside the pleadings or resolve factual

disputes when ruling on a motion to dismiss.” Bosiger, 510 F.3d at 450. However, under Rule

12(b)(6), a court, in its discretion, may consider matters outside of the pleadings, pursuant to Rule

12(d). If the court does so, “the motion must be treated as one for summary judgment under Rule



                                                 20
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 21 of 37



56,” and “[a]ll parties must be given a reasonable opportunity to present all the material that is

pertinent to the motion.” Fed. R. Civ. P. 12(d); see Adams Hous., LLC v. The City of Salisbury,

Maryland, 672 F. App’x. 220, 222 (4th Cir. 2016) (per curiam). But, when the movant expressly

captions its motion “in the alternative” as one for summary judgment and submits matters outside

the pleadings for the court’s consideration, the parties are deemed to be on notice that conversion

under Rule 12(d) may occur; the court “does not have an obligation to notify parties of the

obvious.” Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998).

       Rule 56(a) provides that summary judgment should be granted “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a) (emphases added). “A dispute is genuine if ‘a reasonable

jury could return a verdict for the nonmoving party.’” Libertarian Party of Va. v. Judd, 718 F.3d

308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th Cir.

2012)). “A fact is material if it ‘might affect the outcome of the suit under the governing law.’”

Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Accordingly, “the mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment[.]” Anderson, 477 U.S. at 247-48 (emphasis in original).

The court must view the evidence in the light most favorable to the nonmoving party, Tolan v.

Cotton, 572 U.S. 650, 656-57 (2014) (per curiam) (citation and quotation omitted), and draw all

reasonable inferences in that party’s favor, Scott v. Harris, 550 U.S. 372, 378 (2007) (citations

omitted); see also Jacobs v. NC. Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015).

       Because he is proceeding pro se, Brightwell’s submissions are liberally construed. Erickson

v. Pardus, 551 U.S. 89, 94 (2007). Nonetheless, this Court must also abide by the “affirmative

obligation of the trial judge to prevent factually unsupported claims and defenses from proceeding



                                                21
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 22 of 37



to trial.” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (internal

quotation marks omitted.)

                                             Discussion

       Defendants seek dismissal under Federal Rules of Civil Procedure 12(b)(6) or summary

judgment under Rule 56.        They argue that (1) Brightwell fails to demonstrate an Eighth

Amendment claim of use of excessive force or a state tort claim of battery; (2) his claims regarding

verbal threats fail to state a claim; (3) his claims regarding denial of medical and psychological

care fail to state a claim and Defendants are otherwise entitled to summary judgment;

(4) Brightwell fails to demonstrate violations of his Eighth or Fourteenth Amendment rights due

to his placement on segregation; (5) Brightwell’s claims that staff lied and abused their authority

fails to state a claim; (6) Brightwell fails to state a claim that staff failed to protect him from harm

and Defendants are otherwise entitled to summary judgment; (7) Brightwell fails to state a claim

of harassment, retaliation, or conspiracy; (8) he fails to demonstrate that his due process rights

were violated during his adjustment hearing; (9) his claims regarding issues with the ARP process

fail to state a claim; (10) Brightwell failed to exhaust his administrative remedies as to all claims

save his placement on administrative segregation and the conduct of his disciplinary proceeding;

(11) allegations that state policies were violated fail to state a claim; (12) there is no respondeat

superior liability and Defendants Warden of MCI-J, Commissioner of Correction, Executive

Director of the IGO F. Todd Taylor and Deputy Director of the IGO Robin Woolford are entitled

to dismissal; and (13) Defendants are entitled to qualified immunity. ECF No. 31-2.

I.     Excessive Force

       The Eighth Amendment proscribes “unnecessary and wanton infliction of pain” by virtue

of its guarantee against cruel and unusual punishment. U.S. Const, amend. VIII; Gregg v. Georgia,



                                                  22
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 23 of 37



428 U.S. 153, 173 (1976); see Estelle v. Gamble, 429 U.S. 97, 102 (1976); King v. Rubenstein,

825 F.3d 206, 218 (4th Cir. 2016). To establish an Eighth Amendment violation, an inmate must

establish both that the prison official subjectively “acted with a sufficiently culpable state of mind”

and that the injury or deprivation inflicted was objectively serious enough to constitute a violation.

Williams v, Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).

       To satisfy the objective level of harm, a party asserting an Eighth Amendment excessive

force claim must demonstrate that the officer used a “nontrivial” amount of force. Wilkins v.

Gaddy, 559 U.S. 34, 39 (2010). “[N]ot every malevolent touch by a prison guard gives rise to a

federal cause of action.” Id. at 37 (quoting Hudson v. McMillian, 503 U.S. 1, 9 (1992)) (internal

quotation marks omitted).

       The subjective element requires evidence that prison personnel used force “maliciously or

sadistically for the very purpose of causing harm” rather than “in a good faith effort to maintain or

restore discipline.” Hudson, 503 U.S. at 6 (1992) (quoting Whitley v. Albers, 475 U.S. 312, 320-

21 (1986)). In evaluating this element, a court should consider “(1) the need for the application of

force; (2) the relationship between the need and the amount of force that was used; (3) the extent

of any reasonably perceived threat that the application of force was intended to quell; and (4) any

efforts made to temper the severity of a forceful response.” Iko v. Shreve, 535 F.3d 225, 239 (4th

Cir. 2008) (quoting Whitley, 475 U.S. at 321) (internal quotation marks omitted).

       Viewing the facts in the light most favorable to Brightwell, it is clear that Adamolekun

briefly grabbed Brightwell after he repeatedly refused Adamolekun’s direction to pass through the

metal detector again and/or to stand aside. Brightwell admits that he refused to comply with

Adamolekun’s orders and that the touching was brief, lasting between 20-30 seconds. Because

Brightwell repeatedly refused Adamolekun’s direct orders, and because Brightwell’s intentions



                                                  23
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 24 of 37



were unknown, it was reasonable for Adamolekun to briefly grab Brightwell in order to secure

him and gain his compliance. The encounter was brief, accompanied by additional verbal

instructions, and as soon as Brightwell indicated his compliance Adamolekun released him.

       The entire incident –from the time Adamolekun engaged with Brightwell to the time

Brightwell agreed to go through the metal detector-- lasted a matter of minutes with Adamolekun’s

placing his hands-on Brightwell, who did not appear to Adamolekun to have any problems with

his arms, no longer than 30 seconds. The Court agrees with the IID conclusion that during that

time, Adamolekun used only the necessary amount of force to gain control of Brightwell, who was

disobedient and posed a threat to institutional security. Brightwell does not meet his burden to

identify evidence that show that a genuine dispute of material facts exits to support a claim of cruel

and unusual punishment. Similarly Adamolekun’s conduct does not rise to an assault and battery

under Maryland law which provides that a battery is the impermissible touching by one person

upon the body of another. See Sasa v. Darling, 531 A. 2d 696 (1987). Adamolekun is entitled to

summary judgment on these claims.

       Similarly Kranich is also entitled to summary judgment. Kranich was directed to conduct

a strip search of Brightwell, which he did in compliance with DPSCS and DOC regulations.

Brightwell was recalcitrant and refused to comply with Kranich’s directives. Nevertheless,

Kranich did not physically engage with Brightwell, nor did he issue Brightwell any infraction as a

result of the interaction. Accordingly, Brightwell cannot sustain a claim of excessive force as to

Kranich.

       To the extent Brightwell claims Kranich’s conduct constituted sexual harassment, his claim

fails. “Although prisoners have a right to be free from sexual abuse, whether at the hands of fellow

inmates or prison guards, see Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir.2000), the Eighth



                                                 24
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 25 of 37



Amendment's protections do not necessarily extend to mere verbal sexual harassment.” Austin v.

Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004). As noted, Kranich’s conduct of the strip search

was in accordance with DPSCS and DOC regulations. While Brightwell may have found the

exchange unpleasant, there is no evidence that Kranich acted outside his authority. He is entitled

to summary judgment.

II.    Verbal Threats

       Brightwell alleges that in October of 2017, Lt. Lester, a correctional employee not named

as a Defendant in this case, and other unidentified correctional staff yelled at him and treated him

disrespectfully. He also claims that Adamolekun told him to stand aside and seemingly claims

Kranich verbally abused him by directing his actions during the strip search. Verbal abuse of

inmates by guards, without more, states no claim of assault. Henslee v. Lewis, 153 Fed.App’x.

178, 180 (4th Cir. 2005); Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979). The conduct

alleged in this case may have been unpleasant for Brightwell, but it falls short of acts forbidden by

the Fourth, the Fourteenth, or the Eighth Amendments. See Pink v. Lester, 52 F.3d 73, 75 (1995)

(“[N]ot all undesirable behavior by state actors is unconstitutional.”).

III.   Medical/Psychological Care

       Brightwell’s claims that while he was housed at PAX his pain medication was stopped,

that he has been denied pain medication at MCI-J, and his request to see a specialist regarding his

eyes was denied are all unavailing.

       At its core, Brightwell’s claims regarding receipt of medical care are that Defendants

violated the Eighth Amendment prohibition against cruel and unusual punishment due to their

deliberate indifference to his serious medical conditions. Deliberate indifference to a serious

medical need requires proof that, objectively, a prisoner was suffering from a serious medical need



                                                 25
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 26 of 37



and that, subjectively, the prison staff were aware of the need for medical attention but failed to

either provide it or ensure it was available. See Farmer v. Brennan, 511 U.S. 825, 834-37 (1994);

see also Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209-10 (4th Cir. 2017); King, 825 F.3d at

218; Iko, 535 F.3d at 241. Objectively, the medical condition at issue must be serious. See Hudson,

503 U.S. at 9 (1992) (there is no expectation that prisoners will be provided with unqualified access

to health care); Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014). “A ‘serious medical need’

is ‘one that has been diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention.’” Heyer, 849

F.3d at 210 (quoting Iko, 535 F.3d at 241); see also Scinto v. Stansberry, 841 F.3d 219, 228 (4th

Cir. 2016) (failure to provide diabetic inmate with insulin where physician acknowledged it was

required is evidence of objectively serious medical need).

       Liability under § 1983 attaches only upon personal participation by a defendant in the

constitutional violation. Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001). Brightwell has

pointed to no action or inaction by any of the named correctional employees regarding the

provision or withholding of medical care. While the record evidence demonstrates that Brightwell

was regularly seen by medical staff, that he regularly declined their suggested coarse of treatment,

and that he was in fact provided medical care regularly, despite his recalcitrance, there is simply

no evidence that any of the named correctional employees had any personal involvement in

Brightwell’s medical or psychological care. Accordingly, they are entitled to summary judgment.

IV.    Segregation

       Brightwell complains about his assignment to administrative segregation and states that he

never told staff that he was in fear. Brightwell was placed on administrative segregation after his

encounter with Chief of Security Dean during which Brightwell both refused orders to be escorted



                                                 26
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 27 of 37



to a different building and advised Dean that he did not go to certain areas because he was afraid

of correctional staff. As a result of the encounter, Brightwell was served with a NOI which alone

required his placement on administrative segregation pending resolution of the charges. Moreover,

his reporting his fear of correctional staff provided a basis for his placement on administrative

segregation.   Brightwell’s complaints about his assignment and retention on administrative

segregation are unavailing.

       It is well established that prisoners do not have a constitutional right to access programs or

to demand to be housed in one prison verses another, absent a showing of significant hardship.

“[G]iven a valid conviction, the criminal defendant has been constitutionally deprived of his liberty

to the extent that the State may confine him and subject him to the rules of its prison system so

long as the conditions of confinement do not otherwise violate the Constitution.” Meachum v.

Fano, 427 U.S. 215, 224 (1976); see also Sandin v. Conner, 515 U.S. 472, n.2 (1995) (requiring

an atypical and significant hardship as prerequisite to creation of a constitutionally protected

liberty interest). A liberty interest is created by the imposition of an “atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin, 515 U. S. at

484.

       Assignment to administrative segregation does not create an atypical and significant

hardship. See Hewitt v. Helms, 459 U.S. 460, 467 (1983) (holding that administrative segregation

is part of the ordinary incidents of prison life). The Supreme Court found that conditions in a

super-maximum prison where human contact and communication between cells was forbidden and

exercise was limited to one hour a day in a small indoor room were not enough alone to implicate

liberty interest. Rather the duration of the confinement to the prison enforcing those conditions

created a liberty interest in avoiding a transfer there. See Wilkinson v. Austin, 545 U.S. 209, 223



                                                 27
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 28 of 37



(2005). The Wilkinson prisoners received only annual reviews and “even inmates with exemplary

behavior rarely progress[ed] through [the prison] in less than two years.” Austin v. Wilkinson, 189

F. Supp. 2d 719, 740 (N.D. Ohio 2002). Accordingly, Brightwell’s claim that he was denied due

process by his being placed on administrative segregation fails.

       To the extent Brightwell claims his assignment to administrative segregation violated his

rights under the Eighth Amendment, his claim also fails. He cannot establish that the conditions

of administrative segregation were significantly more onerous than general population.

       Conditions which "deprive inmates of the minimal civilized measure of life's necessities"

may amount to cruel and unusual punishment. Rhodes v. Chapman, 452 U. S. 337, 347 (1981).

However, conditions which are merely restrictive or even harsh, "are part of the penalty that

criminal offenders pay for their offenses against society." Id.

       In order to establish the imposition of cruel and unusual punishment, a prisoner
       must prove two elements - that 'the deprivation of [a] basic human need was
       objectively sufficiently serious,' and that 'subjectively the officials acted with a
       sufficiently culpable state of mind.'

Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995) (emphasis in original) (citation omitted). "[T]o

withstand summary judgment on an Eighth Amendment challenge to prison conditions a plaintiff

must produce evidence of a serious or significant physical or emotional injury resulting from the

challenged conditions." Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir.1993). Brightwell has

failed to allege, much less demonstrate any injury arising from his placement on administrative

segregation. Defendants are entitled to summary judgment.

V.     False Reports

       To the extent Brightwell claims that staff lied and abused their authority, his claim fails.

Although a prisoner “has no constitutionally guaranteed immunity from being falsely or wrongly

accused of conduct which may result in the deprivation of a protected liberty interest,” Freeman

                                                 28
         Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 29 of 37



v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986), “there are exceptions to this rule.” Cole v. Holloway,

631 Fed. Appx. 185, 186 (4th Cir. 2016) (citing Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir.

1989) (holding that a false disciplinary charge may be actionable under § 1983 if retaliatory)).

Brightwell fails to specify which Defendants lied or abused their authority and in what context.

As discussed supra the specific incidents with staff, e.g. the strip search conducted by Kranich,

the incident with Adamolekun, and Dean’s charging Brightwell with a NOI and placing him on

administrative segregation, were all justified and did not violate Brightwell’s rights. Brightwell’s

conclusory claims to the contrary are insufficient to withstand a dispositive motion. See District

28, United Mine Workers of Am., Inc. v. Wellmore Coal Corp., 609 F.2d 1083, 1085 (4th Cir.

1979).

VI.      Failure to Protect

         To the extent Brightwell claims that Defendants failed to protect him from harm, his claim

is not supported by the record.

         “The Eighth Amendment’s prohibition on cruel and unusual punishments imposes certain

basic duties on prison officials.” Raynor v. Pugh, 817 F.3d 123, 127 (4th Cir. 2016) (citing

Farmer, 511 U.S. at 832). Those duties “include maintaining humane conditions of confinement,

including the provision of adequate medical care and . . . ‘reasonable measures to guarantee the

safety of the inmates.’” Id. “[N]ot every injury suffered by a prisoner at the hands of another

translates into constitutional liability for prison officials responsible for the victim’s safety.”

Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir. 2015). A two-part inquiry that includes both an

objective and a subjective component must be satisfied before liability is established. See Raynor,

817 F.3d at 127.

         Objectively, the prisoner “must establish a serious deprivation of his rights in the form of



                                                 29
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 30 of 37



a serious or significant physical or emotional injury” or substantial risk of either injury. Danser v.

Stansberry, 772 F.3d 340, 346–47 (4th Cir. 2014). The objective inquiry requires this Court to

“assess whether society considers the risk that the prisoner complains of to be so grave that it

violates contemporary standards of decency to expose anyone unwillingly to such a risk.” Helling

v. McKinney, 509 U.S. 25, 36 (1993). A genuine dispute of fact regarding the extent of the injury

suffered precludes summary judgment. Raynor, 817 F.3d at 128.

       Subjectively, a plaintiff must establish that the prison official involved had “a sufficiently

culpable state of mind” amounting to “deliberate indifference to inmate health or safety.” Farmer,

511 U.S. at 834. Evidence establishing a culpable state of mind requires actual knowledge of an

excessive risk to the prisoner’s safety or proof that prison officials were aware of facts from which

an inference could be drawn that a substantial risk of serious harm exists and that the inference

was drawn. Id. at 837. A plaintiff may “prove an official’s actual knowledge of a substantial risk

‘in the usual ways including inference from circumstantial evidence” so that “’a factfinder may

conclude that a prison official knew of a substantial risk from the very fact that the risk was

obvious.’” Raynor, 817 F.3d at 128.

       Actual knowledge of a substantial risk does not alone impose liability. Where prison

officials responded reasonably to a risk, they may be found free of liability. Farmer, 511 U.S. at

844. Here, Brightwell filed administrative remedies claiming that he was afraid of correctional

staff. Despite his allegations he refused to cooperate when Dean, the Chief of Security for the

institution, attempted to interview him about his concerns. Despite there being no evidence before

the Court that Brightwell faced a substantial risk of serious harm, Brightwell was placed on

administrative segregation and was transferred to another facility. Rather than Defendants acting

with indifference to Brightwell’s claims, Defendants responded and acted to protect Brightwell.



                                                 30
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 31 of 37



They are entitled to summary judgment.

VII.    Harassment and Retaliation

        Brightwell claims that the Warden of MCI-J allows staff to conspire, discriminate, harass,

mentally abuse, and retaliate against him. For the reasons that follow, Defendants are entitled to

summary judgment regarding Brightwell’s conclusory claims.

        In order to prevail on a claim of retaliation, Brightwell “must allege either that the

retaliatory act was taken in response to the exercise of a constitutionally protected right or that the

act itself violated such a right.” Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994). “A complaint which

alleges retaliation in wholly conclusory terms may safely be dismissed on the pleading alone.”

Gill v. Mooney, 824 F.2d 192, 194 (2nd Cir. 1987) (quoting Flaherty v. Coughlin, 713 F.2d 10, 13

(2d Cir. 1983)); Pierce v. King, 918 F. Supp. 932, 945 (E.D. N.C. 1996) (judgment vacated on

other grounds, 525 U.S. 802 (1998) (conclusory allegations of retaliation insufficient to state

claim). Moreover, “In the prison context, we treat such claims with skepticism because ‘[e]very

act of discipline by prison officials is by definition ‘retaliatory’ in the sense that it responds directly

to prisoner misconduct.’” Cochran v. Morris, 73 F.3d 1310, 1317 (4th Cir. 1996) (quoting Adams

v. Rice, 40 F.3d at 74. Brightwell has failed to allege sufficient facts in support of his retaliation

claims and as discussed infra, Defendants’ conduct toward Brightwell did not violate Brightwell’s

constitutional rights.

        Brightwell also fails to establish that Defendants conspired against him. To establish a

civil conspiracy under § 1983, plaintiff must present evidence that defendants acted jointly in

concert and that some overt act was done in furtherance of the conspiracy, which resulted in

deprivation of a constitutional right. See Hinkle v. City of Clarksburg, 81 F.3d 416, 421 (4th Cir.

1996). An essential element for a claim of conspiracy to deprive plaintiff of a constitutional right,



                                                    31
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 32 of 37



is an agreement to do so among the alleged co-conspirators. See Ballinger v. N.C. Agric. Extension

Serv., 815 F.2d 1001, 1006-07 (4th Cir. 1987). Without an agreement, the independent acts of two

or more wrongdoers do not amount to a conspiracy. See Murdaugh Volkswagen v. First Nat'l

Bank, 639 F.2d 1073, 1075-76 (4th Cir. 1981). Brightwell must allege facts establishing that

defendants shared a “unity of purpose or a common design” to injure him. Am. Tobacco Co. v.

United States, 328 U.S. 781, 809-10 (1946). “A conspiracy may . . . be ‘inferred from the things

actually done.’” Murdaugh, 639 F.2d at 1075 quoting Overseas Motors, Inc. v. Imported Motors

Ltd., Inc., 375 F. Supp 499, 532 (E.D. Mich. 1974). However, circumstantial evidence consisting

of “coincidence piled on coincidence” are insufficient where the “proof of collusion is simply too

attenuated” to conclude there was a conspiracy to violate the law. Murdaugh, 639 F.2d at 1075.

Brightwell’s claims of conspiracy are conclusory and without support in the record. Defendants

are entitled to summary judgment.

VIII. Due Process in Disciplinary Hearing

       Prisoners retain rights under the Due Process Clause, but prison disciplinary proceedings

are not part of a criminal prosecution and the full array of rights due a defendant in such

proceedings does not apply. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974) (citing Morrissey

v. Brewer, 408 U.S. 471, 488 (1972)). In prison disciplinary proceedings where an inmate faces

the possible loss of diminution credits, he is entitled to certain due process protections. These

include: (1) advance written notice of the charges against him; (2) a written statement of the

evidence relied on and the reasons for taking any disciplinary action; (3) a hearing where he is

afforded the right to call witnesses and present evidence when doing so is not inconsistent with

institutional safety and correctional concerns, and a written decision; (4) the opportunity to have

non-attorney representation when the inmate is illiterate or the disciplinary hearing involves



                                                32
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 33 of 37



complex issues; and (5) an impartial decision-maker. See Wolff, 418 U.S. at 564-66, 592. There

is no constitutional right to confront and cross-examine witnesses or to retain and be appointed

counsel. See Baxter v. Palmigiano, 425 U.S. 308, 322 (1976); Brown v. Braxton, 373 F.3d 501,

504-05 (4th Cir. 2004). As long as the hearing officer’s decision contains a written statement of

the evidence relied upon, due process is satisfied. See Baxter, 425 U.S. at 322, n.5. Moreover,

substantive due process is satisfied if the disciplinary hearing decision was based upon “some

evidence.” Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985); Tyler v. Hooks,

945 F. 3d 159, 171 (4th Cir. 2019) (“the ‘some evidence’ standard is extremely broad in scope and

presents a very low burden for prisons officials to meet.”) Federal courts do not review the

correctness of a disciplinary hearing officer's findings of fact. See Kelly v. Cooper, 502 F. Supp.

1371, 1376 (E.D. Va. 1980). The findings will only be disturbed when unsupported by any

evidence, or when wholly arbitrary and capricious. See Hill, 472 U.S. at 456; see also Baker v.

Lyles, 904 F.2d 925, 933 (4th Cir. 1990); Tyler v. Hooks, 945 F3d at 171-72. As long as there is

some evidence in the record to support a disciplinary committee's factual findings, a federal court

will not review their accuracy.

       Here, while Brightwell claims that he was improperly removed from his disciplinary

hearing, the charges against him were dismissed by the institution and converted to an incident

report. He did not face the loss of good conduct credits and therefore received all the process he

was due. Moreover, his assignment to administrative segregation was both in response to the NOI

and to facilitate his evaluation for protective custody housing. Brightwell’s due process rights

were not violated during his adjustment proceeding and Defendants are entitled to summary

judgment.

IX.    Administrative Remedy Process



                                                33
             Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 34 of 37



         To the extent Brightwell claims there were problems with the processing of his ARPs, his

claim likewise fails. While the long-standing rule has been that prisoners have no constitutional

right to participate in an institutional grievance procedure, see Adams v. Rice, 40 F.3d at 75, with

the passage of the Prison Litigation Reform Act (PLRA), 42 U.S.C. ' 1997e(a), the issue is less

clear.       The PLRA requires exhaustion of administrative remedies before a federal action

concerning prison conditions may be filed by a prisoner. The Supreme Court has interpreted the

language of this provision broadly, holding that the phrase Aprison conditions@ encompasses Aall

inmate suits about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.@ Porter v. Nussle, 534 U.S. 516,

532 (2002). Further clarification regarding exhaustion as a pleading requirement was announced

by the United States Court of Appeals for the Fourth Circuit in Anderson v. XYZ Correctional

Health Services, Inc., 407 F. 3d 674 (4th Cir. 2005), wherein the court held, Aan inmate=s failure

to exhaust his administrative remedies must be viewed as an affirmative defense that should be

pleaded or otherwise properly raised by the defendant.@ Id. at 681.

         To the extent that a prisoner=s attempts to exhaust the administrative remedy process are

thwarted by prison officials’ misconduct, that evidence may be presented in response to the

affirmative defense. Id. at 682. Thus, an inability to access the administrative remedy procedure

based on an alleged refusal by prison officials to enforce the rules governing the process does not

run afoul of the due process clause. Assuming, arguendo, that Defendants did not satisfactorily

investigate or respond to Brightwell’s remedy requests, his claim fails as he has not alleged, much

less demonstrated, any injury as a result of the alleged failure to sign off or process his ARPs.8

X.       Violation of Policy and State Claims


         8
          Given Brightwell’s complaints about the ARP process, the Court will not consider Defendants’ contention
that some of Brightwell’s claims have not been properly exhausted through the grievance process.

                                                       34
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 35 of 37



        To the extent Brightwell contends that Defendants violated their own policies or

procedures his claim fails. A violation of prison policy alone does not state a Fourteenth

Amendment due process violation. See Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996);

Kitchen v. Ickes, 116 F. Supp. 3d 613, 629 & n.6 (D. Md. 2015) (citing Myers).

        Brightwell claims that the acts and omissions of Defendants violated Maryland state law

and he invokes this Court’s pendent jurisdiction to entertain his state law claims pursuant to 28

U.S.C. § 1367. Section 1367(a) grants district courts “supplemental jurisdiction over all other

claims that are so related to claims in the action within [the courts’] original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution.”

Because Brightwell’s constitutional claim fails, the Court declines to exercise supplemental

jurisdiction over his state law claim. See 28 U.S.C. § 1367(c)(3). The state law claims are

dismissed without prejudice.

XI.     Supervisory Defendants

        Under the Eleventh Amendment to the United States Constitution, a state, its agencies and

departments are immune from citizen suits in federal court absent state consent or Congressional

action. See Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Claims

against state employees acting in their official capacities are also subject to Eleventh Amendment

immunity because a suit against the state actor is tantamount to a suit against the state itself.

Brandon v. Holt, 469 U.S. 464, 471-72 (1985). The State of Maryland has not waived such

immunity for claims brought pursuant to § 1983. Accordingly, Defendants are immune from suit

for actions taken in their official capacity.

        As to actions taken in Defendants Warden of MCI-J, Commissioner of Correction,

Executive Director of the IGO F. Todd Taylor and Deputy Director of the IGO Robin Woolford’s



                                                  35
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 36 of 37



individual capacity, Brightwell fails to allege sufficient facts against them. These Defendants

cannot be held liable simply because they each occupied a supervisory position, as the doctrine of

respondeat superior does not apply to § 1983 claims. Trulock, 275 F.3d at 402; see also Love-

Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004). A supervisory official cannot be held liable

for the acts of a subordinate unless the supervisor’s “indifference or tacit authorization of

subordinates’ misconduct” can be deemed to have caused the injury to the plaintiff. Baynard v.

Malone, 268 F.3d 228, 235 (4th Cir. 2001) (quoting Slakan v. Porter, 737 F.2d 368, 372 (4th Cir.

1984)). For a supervisor to be found liable for such acts, a plaintiff must prove that (1) the

supervisor has actual or constructive knowledge that the subordinate was engaged in conduct that

posed a pervasive and unreasonable risk of constitutional injury to individuals like the plaintiff;

(2) the supervisor’s response to that knowledge was so inadequate as to show deliberate

indifference to or tacit authorization of the subordinate’s misconduct; and (3) there was an

affirmative causal link between the supervisor’s inaction and the particular constitutional injury

suffered by the plaintiff. Id.; Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).

       Here, Brightwell has not shown that his constitutional rights were violated. In addition,

his conclusory claims, unsupported by specific facts, do not demonstrate any pattern of widespread

abuse necessary to establish supervisory action or inaction giving rise to § 1983 liability. See

Wellington v. Daniels, 717 F.2d 932, 936 (4th Cir. 1983) (stating that “[g]enerally, a failure to

supervise gives rise to § 1983 liability, however, only in those situations in which there is a history

of widespread abuse”). Nor has he put forward any evidence that Defendants Warden of MCI-J,

Commissioner of Correction, Executive Director of the IGO F. Todd Taylor and Deputy Director

of the IGO Robin Woolford are liable pursuant to Monell v. Dep’t of Soc. Servs. of the City of New

York, for unconstitutional actions taken pursuant to an official policy, custom, or practice. 436



                                                  36
        Case 1:18-cv-03807-RDB Document 52 Filed 09/15/20 Page 37 of 37



U.S. 658, 690-91 (1978).

       Brightwell’s claims against Defendants Warden of MCI-J, Commissioner of Correction,

Executive Director of the IGO F. Todd Taylor and Deputy Director of the IGO Robin Woolford

shall be dismissed.

                                           Conclusion

       Accordingly, Brightwell’s pending motions ARE DENIED. Brightwell’s state law claims

and claims against “Patuxent Institution Chronic Care Doctor of 1/15/17 to 6/14/17,” “MCI-J

Hospital Administrator,” MCI-J Chronic Care Doctor”, IID Supervisor”, “Jane and John Doe’s

IID”, and Audrey Brown ARE DISMISSED. Defendants Warden of MCI-J, the Commissioner of

Correction, Executive Director of the Inmate Grievance Office (IGO) F. Todd Taylor, Deputy

Director of the IGO Robin Woolford, former Captain Shanea Ross, Sgt. Abiodun Adamolekun,

Institutional Administrative Remedy Procedure (ARP) Coordinator for MCI-J Sgt. Sheila Schmitt,

C.O. II Kellen Kranich, and Chief of Security Robert Dean’s Motion for Summary Judgment IS

GRANTED.9

       A separate Order follows.



__9/15/2020______                             _____/s/___________________________
Date                                              RICHARD D. BENNETT
                                              UNITED STATES DISTRICT JUDGE




       9
         In light of the Court’s ruling, an analysis of the Defendants’ argument regarding qualified
immunity is not necessary.

                                                37
